 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROY RUSS,                                          Case No. 18-cv-1154-AWI-JDP (HC)
12                       Petitioner,                     ORDER REQUIRING RESPONSE TO
                                                         PETITION FOR WRIT OF HABEAS
13           v.                                          CORPUS, SETTING BRIEFING SCHEDULE,
                                                         AND DIRECTING SERVICE OF
14    BRANDON PRICE,                                     DOCUMENTS
15                       Respondent.                     ECF No. 1
16                                                       ORDER DISMISSING OUTSTANDING
                                                         MOTIONS AS MOOT
17
                                                         ECF Nos. 16, 19
18
                                                         ORDER DENYING MOTION FOR
19                                                       RECUSAL AND TO STAY
20                                                       ECF No. 18
21

22          Petitioner Roy Russ, a civil detainee confined at Coalinga State Hospital, sought a writ of
23   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On August 1, 2019, this court dismissed the
24   instant petition for failure to state a federal habeas claim. ECF. No. 9. In accordance with a later
25   finding that petitioner had stated two federal claims in his petition, the order dismissing the case
26   was vacated on January 16, 2020. ECF No. 20. Therefore, the case was reopened, and the
27   petition is now under review by this court. Under Rule 4 of the Rules Governing Section 2254
28
                                                        1
 1   Cases, the court must examine the habeas corpus petition and order a response to the petition

 2   unless it “plainly appears” that the petitioner is not entitled to relief. It does not plainly appear

 3   that petitioner is not entitled to relief. Therefore, we order the government to respond to the

 4   petition, set a briefing schedule, and direct service of documents.

 5           Petitioner recently filed three motions for our consideration. First, petitioner filed a

 6   motion for clarification, seeking the court to clarify its jurisdiction and provide the current status

 7   of the case. ECF No. 16. The instant order confirms that this court is exercising jurisdiction over

 8   the case and sets a briefing schedule for the case. Therefore, petitioner’s motion is moot.

 9   Second, petitioner moved to recuse the California Attorney General’s Office from the instant case

10   and to stay all proceedings pending adjudication of the motion. ECF No. 18. Petitioner argues

11   that the state attorney general’s involvement in his state level habeas proceedings presented a

12   conflict of interest. Id. at 3-4. However, the state attorney general has not entered an appearance

13   in this case. To the extent petitioner seeks recusal of respondents in his state level case, he should

14   seek relief in state court. Therefore, we deny petitioner’s motion. Third, petitioner submitted a

15   motion to correct an error in the electronic version of his petition, which was uploaded to this

16   court’s electronic filing system. ECF No. 19. Two pages of the petition were inadvertently

17   overlapped. Id. The clerk of the court has corrected this error. See ECF No. 1 at 72-73.

18   Therefore, petitioner’s motion is dismissed as moot.

19   Order
20           1.      Within sixty days of the date of service of this order, respondent must file a
21                   response to the petition.

22           2.      A response may be one of the following:

23                       A. An answer addressing the merits of the petition. Any argument by

24                           respondent that petitioner has procedurally defaulted a claim must be raised

25                           in the answer, which must also address the merits of petitioner’s claims.

26                       B. A motion to dismiss the petition.
27

28
                                                         2
 1            3.      Within sixty days of the date of service of this order, respondent must file all

 2                    transcripts and other documents necessary for resolving the issues presented in the

 3                    petition. See Rules Governing Section 2254 Cases, Rule 5(c).

 4            4.      If respondent files an answer to the petition, petitioner may file a traverse within

 5                    thirty days of the date of service of respondent’s answer. If no traverse is filed

 6                    within thirty days, the petition and answer are deemed submitted.

 7            5.      If respondent moves to dismiss, petitioner must file an opposition or statement of

 8                    non-opposition within twenty-one days of the date of service of respondent’s

 9                    motion. Any reply to an opposition to the motion to dismiss must be filed within

10                    seven days after the opposition is served. The motion to dismiss will be

11                    considered submitted twenty-eight days after the service of the motion or when the

12                    reply is filed, whichever comes first. See Local Rule 230(l).

13            6.      Respondent must complete and return to the court within thirty days a form stating

14                    whether respondent consents or declines to consent to the jurisdiction of a United

15                    States Magistrate Judge under 28 U.S.C. § 636(c)(1).

16            7.      Petitioner’s motion for clarification is dismissed as moot. ECF No. 16.

17            8.      Petitioner’s motion for recusal and to stay proceedings is denied. ECF No. 18.

18            9.      Petitioner’s motion for correction is dismissed as moot. ECF No. 19.

19            The clerk of the court is directed to serve a copy of this order on the state attorney general

20   or the attorney general’s representative.
21
     IT IS SO ORDERED.
22

23
     Dated:        January 27, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 206.
28
                                                          3
